DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2020, has been entered.

Status of Claims
Claims 1 and 3 are amended.
Claims 2 and 4 are canceled.
Claims 6-10 are withdrawn.
Claims 1, 3, and 5-10 are pending.

Response to Remarks
35 U.S.C. § 112(f)
Applicant contends that the modules recited in independent claim 1 do not invoke 35 U.S.C. § 112(f) interpretation.  Examiner respectfully disagrees.  Applicant first contends that previous Office Actions failed to consider the entire passage, as described in Williamson.  Williamson test.  For example, “identity verification module” recites a nonce word (module).  Further, this module performs the functions of communicating with a security management module and data exchange module and verifying a user identity in response to the mobile payment device sensing a radio frequency signal.  Finally, the modifiers of “identity verification” provides no structure.  For example, what component of a mobile payment device is an “identity verification”?  Therefore, this contention is unpersuasive.
Applicant then cites to Blast Motion for support that the modules do not invoke 35 U.S.C. § 112(f) because they are at least as detailed as terms held not to invoke such an interpretation.  While the district court in Blast Motion looked to the specification to determine whether the claim elements invoked 35 U.S.C. § 112(f) interpretation, the Office follows MPEP 2818(I), which provides a three-prong analysis that examines the claim terms, not the specification, for determining whether a claim term invokes 35 U.S.C. § 112(f) interpretation.  Therefore, this contention is unpersuasive.
Applicant then cites to Altiris v. Symantec for the proposition that the claim terms are comprised of words that have established meanings and are therefore definite.  Examiner respectfully disagrees.  Preliminarily, Alitiris was determined in 2003, well before Williamson
Applicant further contends that the functions performed by the modules provide sufficient structure.  Examiner respectfully disagrees because Applicant fails to identify any structure.  Therefore, this contention is unpersuasive.
Accordingly, this interpretation is maintained.

35 U.S.C. § 112(a)
Applicant contends that the specification discloses algorithms for performing the claimed functions performed by the claim elements that invoke 35 U.S.C. § 112(f).  Examiner respectfully disagrees.  Applicant contends that support can be derived from ¶¶ 27, 15, and 24.  However, these paragraphs fail to provide algorithms for how these claimed functions are performed.  Rather, they restate that the modules perform the functions but not how the modules perform the functions.  Therefore, this contention is unpersuasive.
Accordingly, this ground of rejection is maintained.

35 U.S.C. § 112(b)
Per Claim 1: Applicant contends that the specification discloses algorithms for performing the claimed functions performed by the claim elements that invoke 35 U.S.C. § 112(f).  Examiner respectfully disagrees.  Applicant contends that support can be derived
Applicant’s amendments to “the external” have overcome the indefiniteness rejection.  Accordingly, this rejection is withdrawn.
Regarding “wherein a communication channel is set up between the NFC communication unit and the Secure Element”, Applicant’s amendments fail to overcome this rejection.  It is still unclear what component(s) of the mobile payment device set up the communication channel or who operates the switchover.  In other words, the claim recites performing operations but it is unclear which claim elements are performing these operations.  Accordingly, this rejection is maintained.
Per Claim 3: Applicant’s amendments to claim 3 have overcome this rejection.  Accordingly, this rejection is withdrawn.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 3, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data exchange module”, “input/output sub-module”, “identity verification module”, and “near field communication (NFC) communication unit” in claims 1, 3, and 5 and “fingerprint recognition unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per Claims 1, 3, and 5: Claim 1 recites “data exchange module”, “input/output sub-module”, “identity verification module”, and “near field communication (NFC) communication unit”, all of which invoke 35 U.S.C. § 112(f) interpretation.  When a claim containing a computer-
Per Claim 3: Claim 3 recites “fingerprint recognition unit” which invokes 35 U.S.C. § 112(f) interpretation.  When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI.  Here, the originally-filed specification fails to describe both the hardware as well as the software that corresponds to the fingerprint recognition unit and the functions it performs.  Therefore, the originally-filed specification fails to describe sufficient corresponding structure.  Accordingly, claim 3 is rejected as being inadequately supported by the originally-filed specification.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Per Claims 1, 3, and 5: Claim 1 recites the function of “wherein a communication channel is set up between the NFC communication unit and the Secure Element”.  However, the claim fails to recite which claim elements perform the operation of setting up the communication channel.  Therefore, the scope of the claim is unclear.  Claims 3 and 5 are rejected by reason of their dependency from claim 1.
Claim limitations “data exchange module”, “input/output sub-module”, “identity verification module”, “near field communication (NFC) communication unit”, and “fingerprint recognition unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Here, the originally-filed specification fails to describe both the hardware as well as the software that corresponds to the various modules and the functions they perform.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0348008 to Khan in view of U.S. Patent Pub. No. 2015/0348001 to Van Os et al. and U.S. Patent Pub. No. 2016/0275474 to Kim et al.
Per Claim 1: Khan discloses:
A mobile payment device for achieving electronic transactions between a user and a point-of-sale (POS) machine, the mobile payment device comprising: (see Khan at ¶ 40: FIG. 2B shows a perspective view of a secondary user device 102.  See ¶ 21: User devices may, for example, communicate with merchant terminal 108 via contactless proximity-based communications (e.g., using near field communications (NFC) standards).)
a data exchange module (e.g., NFC controller 222) configured to exchange data with a POS terminal (e.g., merchant terminal 108), wherein the data exchange module comprises an input/output sub-module (e.g., transceiver 216) configured to interface with the POS terminal; (see Khan at ¶ 61: During a mobile payment transaction, secure element 202 may forward an encrypted version of a commerce credential that is stored on See also Khan at FIG. 4)
a security management module (e.g., secure element 202) in communication (e.g., path 270) with the data exchange module, the security management module being configured to install and manage applications (e.g., payment applets 206) for electronic transactions, the security management module comprising a Secure Element, the Secure Element being configured to store information (e.g., specific credential) of transaction account of the user; and (see Khan at FIG. 5.  See also Khan at ¶ 64: Each payment applet 206 may be associated with a specific credential (e.g., a specific credit card credential, a specific public transit pass credential)
an identity verification module (e.g., authentication applet 204) configured to communicate with the security management module and the data exchange module, (see Khan at FIG. 5.  See also Khan at ¶ 64: Communications between these security domains may be encrypted using different encryption/decryption keys that are security-domain specific (e.g., each SSD may have its own manager key associated with a respective payment applet 206 that is used to activate/enable a specific credential of that SSD for use during an NFC-based transaction at merchant terminal 108).)
wherein the security management module and the identity verification module operate under a Trusted execution environment (e.g., operation system of secure element), and the data exchange module operates under a Rich execution environment, (see Khan at ¶ 63: FIG. 5 shows a diagram of secure element 202, which may include one or more applications or “applets” that run as part of the operating system of secure element 202 (e.g., as a plug-in to a Java runtime environment executing on SE See also ¶ 33:  Each device that is capable of conducting such types of NFC-based financial transactions may be provided with a secure element. The secure element may serve as a tamper-resistant component (e.g., as a single chip or multichip secure microcontroller) that is capable of securely hosting applications and their confidential and cryptographic data in accordance with rules and security requirements set forth by well-identified trusted authorities such as GlobalPlatform.  See also ¶ 55: In general, processor 200 may be used to run software on device 102, such as internet browsing applications, voice-over-internet-protocol (VOIP) telephone call applications, email applications, media playback applications, operating system functions, etc.)
wherein the communication between the security management module and the data exchange module as well as the communication between the identity verification module and the data exchange module go through a switchover between the Rich execution environment and the Trusted execution environment; (Khan FIG. 4: Path 270)
wherein the data exchange module comprises a Near Field Communication (NFC) communication unit which is used for exchanging data between the mobile payment device and the POS terminal by way of the near field communication, and (see Khan at ¶ 61: During a mobile payment transaction, secure element 202 may forward an encrypted version of a commerce credential that is stored on the secure element externally to an NFC reader at merchant terminal 108 (FIG. 1) using an NFC transceiver 216 and antenna(s) 218 within controller 222.)
wherein a communication channel is set up between the NFC communication unit and the Secure Element; and 
the switchover comprises: the communication channel is by default in a closed (e.g., inactive) state; (see Khan at ¶ 60: In at least some embodiments, secure element 202 is normally placed in an inactive state.)
after the identity verification module has verified information of user's identity, the communication channel is open to enable the POS terminal to communicate transaction data with the Secure Element via the NFC communication unit and the communication channel; and (see Khan at ¶ 60: In response to detecting input from the user that is indicative of the desire to perform a financial transaction, one or more components in devices 210 may send a signal to PMU 220 via path 254, which in turn directs PMU 220 to send a wakeup signal to secure element 202 via path 260. Once the secure element 202 has been awakened, other operations can subsequently be performed to complete the financial transaction.)
after the communication of transaction data is accomplished, the communication channel is reset to the closed state. (see Khan at ¶ 85: When a mobile payment transaction has completed, the secure element may receive an authorized NFC deactivation command from the applications processor (at step 502). At step 504, the timer may be stopped. Processing may then proceed to step 506 to deactivate one or more currently active payment applets. This represents one particular flow of events for deactivating a payment applet.  See also 
However, Khan fails to disclose, but Van Os, an analogous art of payments using mobile devices, discloses:
the identity verification module being configured to verify the user identity in response to the mobile payment device sensing the radio frequency signal sent by the POS terminal (see Van Os at ¶ 243: In response to detecting presence of the field 2002 generated by the contactless payment transaction terminal 2000, the device determines whether authorization to proceed with a payment transaction is provided. For example, the device determines whether the device has been pre-authorized by the user (e.g., prior to the device detecting the field 2002, as discussed above) for proceeding with payment transactions or whether the user is currently authorizing the device to proceed with the payment transaction (e.g., the user has placed a finger on a fingerprint sensor for authorization).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan with the disclosure of Van Os.  One of ordinary skill in the art would have been motivated to modify Khan so that a user can authorize a transaction when detecting a point-of-sale terminal so that transactions are authorized only when near a point-of-sale, thereby avoiding inadvertent transactions.
However, the combination of Khan and Van Os fails to disclose, but Kim, an analogous art of secure electronic transactions, discloses:
the Trusted execution environment and the Rich execution environment being active non-simultaneously (see Kim at ¶ 313: The TZ may distinguish the REE from the TEE and use them by dividing a processor temporally in order to operate two or more execution environments.)


Per Claim 3: The combination of Khan, Van Os, and Kim discloses the subject matter of claim 1, from which claim 3 depends.  Khan further discloses:
wherein the data exchange module comprises a fingerprint collection device, (see Khan at ¶ 58: For example, input-output devices 210 may include buttons, biometric sensors (e.g., a fingerprint sensor, a retinal sensor, a palm sensor, a signature-identification sensor, etc.))
However, Khan fails to disclose, but Van Os discloses:
the identity verification module comprises a fingerprint recognition unit for verifying under the Trusted execution environment fingerprint information input by a user via the fingerprint collection device. (see Van Os at ¶ 259: At FIG. 7D, the device detects a respective fingerprint on a fingerprint sensor 702 of the electronic device. In response to detecting the respective fingerprint on the fingerprint sensor, the device determines that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize payment transactions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan with the teachings of Van Os.  One of ordinary skill in the art would have been motivated to include in the Khan device software to verify the fingerprint received via the fingerprint sensor, thereby increasing security.

Per Claim 5: The combination of Khan, Van Os, and Kim discloses the subject matter of claim 1, from which claim 5 depends.  Khan further discloses:
wherein said mobile payment device is a smart phone. (see Khan at ¶ 40: Electronic device 102 may be a computing device such as a laptop computer, a computer monitor containing an embedded computer, a tablet computer, a cellular telephone)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2013/0060618 discloses a mobile payment system is described that facilitates efficient and secured payment transactions from an electronic wallet on a user portable electronic device with a merchant point of sale terminal over a communication link. In one aspect, a mobile device is configured for transaction operations from a plurality of mobile transaction accounts in an electronic wallet. The mobile device includes a plurality of transaction modules operable to process transaction operations with a respective mobile transaction account, each transaction module configured for transaction operations to be completed after an authentication process using a central authentication module coupled to the plurality of transaction modules, operable to verify a user input passcode and to respond to authentication requests from the plurality of transaction module after the user input passcode is verified. Preferably, at least one of the transaction modules is configured for contactless transaction operations over a contactless communication link.
U.S. Patent Pub. No. 2016/0294826 discloses a data communication method using a secure element and an electronic system adopting the same. The data communication method includes: exchanging certificate information between an application processor of an electronic device and a secure element; setting up a secure channel through mutual authentication between the application processor and the secure element by using a public key and a secret key after the exchange of the certification information; and performing data communication between the application processor and the secure element through the secure channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685